Citation Nr: 0807516	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
establish entitlement to service connection for diabetes 
mellitus.

2.  Entitlement to service connection for congestive heart 
failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The February 1986 rating decision denying the claim for 
entitlement to service connection for diabetes mellitus is 
final.

2.  The evidence associated with the claims file subsequent 
to the February 1986 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
diabetes mellitus and does not raise a reasonable possibility 
of substantiating the claim.

3.  Congestive heart failure was not manifested during 
service or to a compensably disabling degree within one year 
of separation from active duty service, and there is no 
competent medical evidence that congestive heart failure is 
related to active duty service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1986 
determination denying the veteran's claim of entitlement to 
service connection for diabetes mellitus is not new and 
material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).

2.  Congestive heart failure was not incurred in or 
aggravated by active military service and it is not 
proximately due to a service-connected disorder. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a March 2006 supplemental statement of case informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements are associated with the claims 
file. The veteran was not afforded a VA examination. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

New and Material Evidence - Diabetes Mellitus

The veteran filed a claim of service connection for diabetes 
mellitus which was denied in a February 1986 rating decision. 
The veteran was apprised of the rating decision, but he did 
not appeal. Thus, the denial is final, and the merits of the 
claim (i.e., whether service connection may be granted for 
the claimed diabetes mellitus disorder) may not be examined 
unless the veteran submits "new and material" evidence 
sufficient to reopen the claim. 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1103.  

In January 2004, the veteran requested to reopen his claim of 
service connection for diabetes mellitus.  Therefore, the 
veteran's current claim is one for the reopening of a 
previously denied claim and requires the submission of new 
and material evidence.  In a November 2004 rating decision, 
the RO denied the veteran's claim.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2004.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the February 1986 rating decision that denied 
service connection for  diabetes mellitus, the evidence of 
record consisted of service medical records and private 
medical records.  Subsequently, private medical records, lay 
statements from the veteran, and VA outpatient treatment 
records have been associated with the claims file. The 
evidence submitted subsequent to the February 1986 rating 
decision is new, in that it was not previously of record. 
However, the newly submitted evidence is not material.

Initially, the claim for diabetes mellitus was denied in the 
February 1986 rating decision as there was no evidence of any 
these disabilities during service. A rating decision dated in 
November 2004 confirmed the denial. Although the evidence 
submitted since the final February 1986 decision demonstrates 
treatment and diagnoses of diabetes mellitus, none of the 
records provides evidence suggesting the presence of diabetes 
mellitus during service or relating the current diabetes 
mellitus to service. Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the appellant's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service).

Thus, the additional evidence received since the April 1986 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for diabetes mellitus is not reopened.

Service Connection - Congestive Heart Failure

The veteran contends that his congestive heart failure is 
related to service and to his diabetes mellitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for service connection for congestive heart failure fails.   

The service treatment records are devoid of any complaints, 
treatment, or diagnosis of a heart condition.

Associated with the claims file are numerous VA medical 
treatment records.  These records indicated diagnoses of 
diabetes, dilated cardiomyopathy secondary to alcohol, 
cocaine, and diabetes, and hypertensive heart disease.  

In June 2003 the veteran was diagnosed at VA with a component 
of congestive heart failure with possible underlying coronary 
artery disease and a questionable history of angina.

Also, in a January 2004 VA examination, the veteran was 
diagnosed with decompensated congestive heart failure.  The 
right heart failure was secondary to worsening of left side 
heart failure, and the examiner opined this was likely due to 
the veteran stopping his cardiac medicine (lasix, metoprolol, 
and fosinopril), and concurrent fluid intake.  The veteran 
also complained of atypical chest pain that the veteran 
reported may have been associated with cocaine use.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claim of 
congestive heart failure, nor is there any competent medical 
evidence indicating a diagnosis of congestive heart failure 
within one year of the veteran's separation from active duty. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the veteran's claim of congestive 
heart failure to any event or incident during active military 
duty.

Nor is there any evidence of continuity of symptomatology. 
The first claim of  congestive heart failure associated with 
the veteran's file is dated in January 2004,   approximately 
24 years after the veteran's separation from service.  The 
first notation in the medical records is a June 2003 VA 
treatment note in which the veteran was diagnosed with a 
component of congestive heart failure.  This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of congestive heart 
failure within the first post-service year.  

The veteran had additionally contended that his congestive 
heart failure was due to his diabetes mellitus and therefore, 
the Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

However, consideration of service connection on a secondary 
basis is not warranted as the veteran is not service 
connected for diabetes mellitus.

The Board does not doubt the sincerity of the veteran's 
belief that he has congestive heart failure as a result of 
his service.  As a lay person without the appropriate medical 
training and expertise, however, he is not competent to 
provide a probative opinion on a medical matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for congestive heart failure and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for diabetes mellitus is denied.

Entitlement to service connection for congestive heart 
failure is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


